Citation Nr: 0816827	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles W. Dittmer, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989 and from December 1990 to May 1991.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that his PTSD is the result of 
experiences while serving in the Persian Gulf, between 
January 1991 and May 1991.  Specifically, he has described 
his stressors as observing fallen soldiers and body parts in 
the sand, and when his fuel truck was ambushed while on a re-
supply mission.  VA records reflect that a psychology 
technician considered the veteran to have PTSD based on his 
military service.  

Service personnel records indicate that the veteran served in 
the Persian Gulf from January 1991 to May 1991.  He was 
attached to the 159th MASH unit, and his occupational 
specialty was petroleum supply.  The current record does not 
reflect any meaningful effort to verify the veteran's claimed 
stressors.  This should be accomplished.  

Lastly, the veteran has indicated that he receives regular 
and on-going VA medical treatment for his PTSD.  The RO 
should obtain updated VA treatment records.

Accordingly, this case is REMANDED for the following action:

1.	The RO should obtain records of 
treatment at the VA Medical Center in 
New Orleans, Louisiana since April 
2004.
2.	The RO should give the veteran another 
opportunity to provide statements from 
those with whom his served 
corroborating his claimed stressors.  

3.	The RO should contact the appropriate 
entity and request them to research the 
claimed stressors, and specifically 
ascertain whether the veteran's unit, 
the 159th MASH, has records that would 
document whether any of its members 
were ambushed on a fuel re-supply 
mission as the veteran described, or 
would have been in a position to 
observe human remains left on the 
battlefield.  

4.	Next, the veteran should be examined 
for VA purposes to ascertain whether he 
meets the diagnostic criteria for PTSD, 
and if so, the stressful events from 
which it was generated should be 
specifically identified.  

5.	Following completion of the above, the 
RO should 
again review the record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



